Citation Nr: 1042867	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  05-10 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for a stomach disorder, to 
include gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Veteran testified before the undersigned Veterans Law Judge 
at a video conference hearing in August 2010.  A copy of the 
transcript is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends he has a stomach disorder that is related to 
military service.  

Service treatment records indicate that the Veteran was treated 
for stomach complaints in October 1968 and December 1968.  An 
October 1968 clinic entry shows the Veteran reported vomiting and 
upset stomach while driving on a convoy.  On objective 
examination, his stomach was non-tender and there was no hernia 
or masses noted.  The Veteran was also treated in December 1968 
for complaints of stomach cramps, vomiting, and pain in his left 
upper quadrant.  The pain was not related to meals or cough, and 
was not relieved by anything.  The clinical impression was 
'peptic symptoms.'  On examination for separation purposes in 
January 1970, a chronic gastrointestinal disorder was not noted.  
The Veteran denied any stomach problems or throat trouble on his 
Report of Medical History form also dated in January 1970.

A post-service VA treatment record dated in July 2004, shows the 
Veteran complained of epigastric pain that increased with eating.  
The Veteran also reported a sensation of his food coming back up.  
A November 2004 note shows a clinical impression of 'mild case of 
GERD.'

The Veteran was afforded a VA examination in June 2009.  He 
reported that his current symptoms included nausea, vomiting, 
esophageal distress, and heartburn.  A VA examiner diagnosed GERD 
and opined that this disability was neither caused by or the 
result of the Veteran's service-connected post-traumatic stress 
disorder (PTSD).  At a hearing held in August 2010, the Veteran 
testified that during service he experienced symptoms of 
vomiting, upset stomach, and a sensation that his food was coming 
back up.  He also alleged that the symptoms reported at his June 
2009 VA examination were identical to the ones he experienced 
during service. 

Once the Secretary of the VA undertakes to provide an 
examination, even if not statutorily obligated to do so, he must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  Although the VA examiner addressed the 
issue of whether a nexus existed between GERD and the Veteran's 
service-connected PTSD, he failed to address whether the GERD had 
initially manifested during active military service or was 
otherwise etiologically related to service (i.e. direct service 
connection), which is what the Veteran actually contends.  In 
addition, the examiner did not address whether GERD was 
aggravated by PTSD.  

For this reason, the Board finds that the VA examination is 
inadequate for evaluation purposes and a new VA examination and 
opinion are in order.  "Where the Board makes a decision based 
on an inadequate examination, remand is required "for compliance 
with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).

In January 2009, the Veteran reported that he had stomach surgery 
at the VA Medical Center in New Orleans in October or November 
1979.  It does not appear that the RO attempted to obtain these 
records.  This should be accomplished on remand.  In addition, 
the Veteran should be asked to report where he was assessed and 
treated for the claimed condition since his discharge from 
service.  The RO should then attempt to obtain those records, 
provided that any necessary releases are provided.  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the veteran that are dated from 
April 2009 to the present.
  
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
identify all facilities, including VA 
facilities, where he obtained medical 
assessment and treatment for his claimed 
condition since his discharge from service.  
Then attempt to obtain any identified 
records, that are not already of record, 
provided that the Veteran submits any 
necessary authorization forms.  

2.  In addition to any records identified 
above, request VA treatment records from 
1979, outpatient and inpatient, from the New 
Orleans VA Medical Center.  Also associate 
with the claims folder VA medical records 
dating from April 2009.  

3.  After steps one and two are complete, 
schedule the Veteran for a VA examination to 
determine the nature and etiology of his 
current stomach disorder.  All indicated 
tests and studies should be accomplished and 
the findings then reported in detail.

The examiner should advance an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent); at 
least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., 
probability less than 50 percent) that any 
identified chronic stomach disability, 
including the currently diagnosed GERD, had 
its onset during active service or is 
otherwise etiologically related to the peptic 
symptoms noted in active service.  In this 
regard, the examiner's attention is directed 
to the Veteran's testimony regarding his 
symptoms in service and continuity 
thereafter.  In addition, the examiner should 
opine as to whether the current condition is 
at least as likely as not due to service-
connected PTSD.  If not, is it aggravated 
(i.e., permanently worsened) beyond the 
natural course of the disease by the service-
connected PTSD.  A complete rationale must 
accompany all opinions expressed.

4.  After ensuring that all development 
actions have been properly completed, 
readjudicate the Veteran's claim.  If any 
action taken is adverse to the Veteran, he 
and his representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

 
